DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (U.S. 2016/0300808) in view of Rinne et al. (U.S. 2015/0340332; hereinafter Rinne).
Regarding claim 1, Kuo discloses a packaging structure, comprising: 
a semiconductor chip 10 (fig. 14);

a carrier plate 40 (fig. 14), wherein the carrier plate is disposed opposite to the semiconductor chip 10, the conductive connection pillars 36 are located between the semiconductor chip 10 and the carrier plate 40, and the second surfaces of the conductive connection pillars 36 face the carrier plate 40 (fig. 14);
solder layers 54 (fig. 14) located between the carrier plate 40 and the second surfaces; and
a planar barrier layer 44 (fig. 14, ¶0021) located on the surface of the carrier plate 40 around the solder layers 54 (fig. 14), wherein the planar barrier layer  has a thickness less than a height of the solder layer 54 (fig. 14).  
Kuo doesn’t disclose solder balls that is located on the surface of the carrier plate facing away from the semiconductor chip when the carrier plate is a substrate.
However, Rinne disclose a packaging structure comprising: solder balls 115 (fig. 1A) that is located on the surface of the carrier plate 113 facing away from the semiconductor chip 101 when the carrier plate is a substrate 113 (fig. 1A).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Kuo by having solder balls that is located on the surface of the carrier plate facing away from the semiconductor chip when the carrier plate is a substrate, as taught by Rinne, in order to obtain the package with outside connection and provide different application for the module.
Regarding claim 14, Kuo discloses that wherein a center of one of the conductive connection pillars 36 is aligned with a center of one of the solder layers 54 (fig. 14).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo (U.S. 2016/0300808) in view of Rinne et al. (U.S. 2015/0340332; hereinafter Rinne) as applied to claims 1, 14-15 above, and further in view of Tsai et al. (U.S. 2018/0130749; herein after Tsai).
As discussed in details above, Kuo as modified by Rinne substantially discloses all the limitation as claimed above except for a width of the solder layers gradually decreases in a direction from the conductive connection pillars to the carrier plate and along a normal direction of the surface of the carrier plate.
However, Tsai discloses a device comprising: a width of the solder layers 224 (fig. 1I, ¶0031) gradually decreases in a direction from the conductive connection pillars 220 to the carrier plate 160+120 (fig. 1I) and along a normal direction of the surface of the carrier plate.
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the device of Kuo and Rinne by having the width of the solder layers gradually decreases in a direction from the conductive connection pillars to the carrier plate and along a normal direction of the surface of the carrier plate, as taught by Tsai, in order to provide a suitable shape of the solder structure.

Claims 7-10, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (U.S. 2016/0300808) in view of Rinne et al. (U.S. 2015/0340332; hereinafter Rinne) as applied to claims 1, 14-15 above, and further in view of Yu et al. (U.S. 2014/0252598; hereinafter Yu).

However, Yu discloses a device comprising: another barrier layers 72 (fig. 14, ¶0033) on sidewalls of the conductive connection pillar 58, wherein another barrier layers expose the second surface of the conductive connection pillar 58 (fig. 14).
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify each of the conductive connection pillars of Kuo and Rinne by having another barrier layers on sidewalls of the conductive connection pillar, wherein the another barrier layers expose the second surfaces of the conductive connection pillar, as taught by Yu, in order to improve the adhesion between the pillar and molding compound or underfill material of the structure.
Regarding claim 8, Yu discloses wherein a material of another barrier layers 72 (fig. 14) includes an insulation glue (fig. 14, ¶0033).
Regarding claim 9, Yu discloses that wherein: a material of another barrier layers 72 (fig. 14) is a metal oxide (e.g. copper oxide, ¶0033); and when a material of the conductive connection pillar is copper (¶0033), the material of another barrier layers is copper oxide (¶0033).
Regarding claim 10, Yu discloses another barrier layers 72 (fig. 14) having some thickness but do not explicitly disclose that the thickness of the another barrier layers is in a range of about 10 micrometers to about 30 micrometers.  However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 12, Yu discloses that wherein: the solder layer 52 (fig. 14) includes a solder top surface that is in contact with one of the second surface (e.g. the bottom surface of the pillar 58 in fig. 14); and the radial dimension of the solder top surface is less than the total radial dimension of the another barrier layer 72 and the conductive connection pillar 58 (fig. 14).
Regarding claim 20, Yu discloses wherein another barrier layers 72 (fig. 14, ¶0033) on sidewalls of the conductive connection pillar 58 (fig. 14) are made of insulation glue (e.g. the metal oxide barrier layers 72, fig. 14, ¶0033) would prevent a material of the solder layers 52 (fig. 14, ¶0030) from flowing upward along the sidewalls of the conducive connection pillars 58 (fig. 14).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo (U.S. 2016/0300808) in view of Rinne et al. (U.S. 2015/0340332; hereinafter Rinne) as applied to claims 1, 14-15 above, and further in view of Williamson et al. (U.S. 9934989; hereinafter Williamson).
As discussed in details above, Kuo as modified by Rinne substantially discloses all the limitation as claimed above except for the solder balls that is located on the surface of the carrier plate facing away from the semiconductor chip when the carrier plate is a lead frame.
However, Williamson discloses a semiconductor structure comprising: the solder balls 608 (fig. 6A) that is located on the surface of the carrier plate 102 (fig. 6A) facing away from the semiconductor chip 110 when the carrier plate is a lead frame 102 (fig. 6A).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Kuo and Rinne by having the solder balls that is .

Claims 1-3, 5, 13-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (U.S. 2017/0317036; hereinafter Myers) in view of Rinne et al. (U.S. 2015/0340332; hereinafter Rinne).
Regarding claim 1, Myers discloses a packaging structure, comprising: 
a semiconductor chip 102 (fig. 10);
conductive connection pillars 116 (fig. 10), wherein each of the conductive connection pillars 116 has a first surface (see labeled fig. 10) and a second surface (see labeled fig. 10) opposite to the first surface, and the first surfaces of the conductive connection pillars are fixed to a surface of the semiconductor chip 102 (fig. 10);
a carrier plate 106 (fig. 10), wherein the carrier plate is disposed opposite to the semiconductor chip, the conductive connection pillars 116 are located between the semiconductor chip and the carrier plate, and the second surfaces of the conductive connection pillars face the carrier plate 106 (fig. 10);
solder layers 110 (fig. 10) located between the carrier plate 106 and the second surfaces; and
a planar barrier layer (see labeled fig. 10, e.g. a planar region of the encapsulation material that under the chip 102 and surrounding the solder layers 110) located on the surface of the carrier plate 106 around the solder layers 110 (fig. 10), wherein the planar barrier layer (see labeled fig. 10) has a thickness less than a height of the solder layer 110 (fig. 10).  

    PNG
    media_image1.png
    404
    837
    media_image1.png
    Greyscale

	Myers doesn’t disclose solder balls that is located on the surface of the carrier plate facing away from the semiconductor chip when the carrier plate is a substrate.
	However, Rinne disclose a packaging structure comprising: solder balls 115 (fig. 1A) that is located on the surface of the carrier plate 113 facing away from the semiconductor chip 101 when the carrier plate is a substrate 113 (fig. 1A).
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Myers by having solder balls that is located on the surface of the carrier plate facing away from the semiconductor chip when the carrier plate is a substrate, as taught by Rinne, in order to obtain the package with outside connection and provide different application for the module.
Regarding claim 2, Myers discloses that wherein: the first surfaces and the second surfaces (see labeled fig. 10) of the conductive connection pillars 116 are parallel to the surface of the semiconductor chip 102; and sidewalls of the conductive connection pillars are perpendicular to the surface of the semiconductor chip 102 (fig. 10).

Regarding claims 5 and 16, Myers substantially discloses all the limitation as claimed above and the barrier layer having some thickness and each of the solder layer having some height but do not explicitly disclose that wherein a thickness of the barrier layer is in a range of about 10 micrometers to about 30 micrometers and a height of the solder layers is in a range of about 5 micrometers to about 30 micrometers.  However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to form the thickness of the barrier layer is in a range of about 10 micrometers to about 30 micrometers and a height of the solder layers is in a range of about 5 micrometers to about 30 micrometers as claimed, because the dimensions are not critical since they can be optimized during routine experimentation, depending upon the device in a particular application.	
Regarding claim 13, Myers discloses that wherein the packaging structure includes a plurality of conductive connection pillars 116 (fig. 10) and a plurality of solder layers 110 (fig. 10); and there is one solder layer 110 between one of the conductive connection pillars 116 and the carrier plate 106 (fig. 10).
Regarding claim 14, Myers discloses that wherein a center of one of the conductive connection pillars 116 is aligned with a center of one of the solder layers 110 (fig. 10).

Regarding claim 17, Myers discloses that wherein the carrier plate 106 (fig. 10) is a lead frame (¶0120).
Regarding claims 18-19, the recitations of “a mesh plate on the surface of the carrier plate in a printing process” and “the solder layers is formed from solder pillars in a reflow-soldering process, and wherein a solder pillar is formed from a through hole of the mesh plate by the printing process and the mesh plate is removed after the printing process is performed” are process limitations which depends upon the product claim of independent claim 1. All the process limitations in claim 1 do not carry weight. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (U.S. 2017/0317036; hereinafter Myers) in view of Rinne et al. (U.S. 2015/0340332; hereinafter Rinne) as applied to claims 1-3, 5, 13-16, 18-19 above, and further in view of Tsai et al. (U.S. 2018/0130749; herein after Tsai).
As discussed in details above, Myers as modified by Rinne substantially discloses all the limitation as claimed above except for a width of the solder layers gradually decreases in a direction from the conductive connection pillars to the carrier plate and along a normal direction of the surface of the carrier plate.

Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the device of Myers and Rinne by having the width of the solder layers gradually decreases in a direction from the conductive connection pillars to the carrier plate and along a normal direction of the surface of the carrier plate, as taught by Tsai, in order to provide a suitable shape of the solder structure.

Claims 7-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (U.S. 2017/0317036; hereinafter Myers) in view of Rinne et al. (U.S. 2015/0340332; hereinafter Rinne) as applied to claims 1-3, 5, 13-16, 18-19 above, and further in view of Yu et al. (U.S. 2014/0252598; hereinafter Yu).
Regarding claim 7, Myers as modified by Rinne substantially discloses all the limitation as claimed above except for another barrier layers on sidewalls of the conductive connection pillars, wherein the another barrier layers expose the second surfaces of the conductive connection pillars.
However, Yu discloses a device comprising: another barrier layers 72 (fig. 14, ¶0033) on sidewalls of the conductive connection pillar 58, wherein another barrier layers expose the second surface of the conductive connection pillar 58 (fig. 14).
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify each of the conductive connection pillars of Myers and Rinne by having another barrier layers on sidewalls of the conductive connection pillar, wherein the another barrier layers expose the second surfaces of the conductive connection pillar, as taught by Yu, in order 
Regarding claim 8, Yu discloses wherein a material of another barrier layers 72 (fig. 14) includes an insulation glue (fig. 14, ¶0033).
Regarding claim 9, Yu discloses that wherein: a material of another barrier layers 72 (fig. 14) is a metal oxide (e.g. copper oxide, ¶0033); and when a material of the conductive connection pillar is copper (¶0033), the material of another barrier layers is copper oxide (¶0033).
Regarding claim 10, Yu discloses another barrier layers 72 (fig. 14) having some thickness but do not explicitly disclose that the thickness of the another barrier layers is in a range of about 10 micrometers to about 30 micrometers.  However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to form the the thickness of the another barrier layers is in a range of about 10 micrometers to about 30 micrometers as claimed, because the dimensions are not critical since they can be optimized during routine experimentation, depending upon the device in a particular application.	
Regarding claim 11, Myers discloses a plastic encapsulation layer 112 (fig. 10, ¶0097 and ¶0043), wherein: the plastic encapsulation layer 112 is located over the surface of the carrier plate 106; and the plastic encapsulation layer covers the semiconductor chip 102, the conductive connection pillars 116, the solder layers 110 and the planar barrier layer (see labeled fig. 10). Yu discloses another barrier layers 72 (fig. 14, ¶0033) on sidewalls of the conductive connection pillar 58 (fig. 14).  Thus, Myers as modified by Yu provides the plastic encapsulation layer also covering another barrier layers on sidewalls 
Regarding claim 12, Yu discloses that wherein: the solder layer 52 (fig. 14) includes a solder top surface that is in contact with one of the second surface (e.g. the bottom surface of the pillar 58 in fig. 14); and the radial dimension of the solder top surface is less than the total radial dimension of the another barrier layer 72 and the conductive connection pillar 58 (fig. 14).
Regarding claim 20, Yu discloses wherein another barrier layers 72 (fig. 14, ¶0033) on sidewalls of the conductive connection pillar 58 (fig. 14) are made of insulation glue (e.g. the metal oxide barrier layers 72, fig. 14, ¶0033) would prevent a material of the solder layers 52 (fig. 14, ¶0030) from flowing upward along the sidewalls of the conducive connection pillars 58 (fig. 14).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (U.S. 2017/0317036; hereinafter Myers) in view of Rinne et al. (U.S. 2015/0340332; hereinafter Rinne) as applied to claims 1-3, 5, 13-16, 18-19 above, and further in view of Williamson et al. (U.S. 9934989; hereinafter Williamson).
As discussed in details above, Myers as modified by Rinne substantially discloses all the limitation as claimed above except for the solder balls that is located on the surface of the carrier plate facing away from the semiconductor chip when the carrier plate is a lead frame.
However, Williamson discloses a semiconductor structure comprising: the solder balls 608 (fig. 6A) that is located on the surface of the carrier plate 102 (fig. 6A) facing away from the semiconductor chip 110 when the carrier plate is a lead frame 102 (fig. 6A).

	
Response to Arguments
Applicant’s arguments, see Applicant arguments, filed 1/14/2021, with respect to the rejection(s) of claim(s) 1-5 and 13-19 under Myers et al. in view of Rinne et al. have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Kuo (U.S. 2016/0300808) for currently amended claims 1, 6-10, 12, 14-15, 17 and 20.  Please see the new grounds of rejection above for currently amended claims 1, 6-10, 12, 14-15, 17 and 20.  
Applicant’s arguments, see Applicant arguments, filed 1/14/2021, with respect to the rejection(s) of claim(s) 1-5 and 13-19 under Myers et al. in view of Rinne et al. have been fully considered and are persuasive.  However, upon further consideration, a new rejection is made in view of new labeled fig. 10 of Myers et al. as modified by Rinne et al.  
Please see the new ground of rejection above for currently amended claim 17 in view of Williamson et al. (U.S. 9934989).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILINH P NGUYEN/Examiner, Art Unit 2894                                                                                                                                                                                                        
/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        3/27/21